                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KRISTEN PENISTA,                          )
                                          )
                    Plaintiff,            )                  8:19CV277
                                          )
             v.                           )
                                          )             MEMORANDUM
CJ FOODS INC.,                            )              AND ORDER
                                          )
                    Defendant.            )
                                          )

       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing No. 5.) The court now conducts an initial review of Plaintiff’s claims to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2)
(requiring the court to dismiss actions filed in forma pauperis if they are frivolous or
malicious, fail to state a claim on which relief may be granted, or seek monetary relief
against a defendant who is immune from such relief).

                        I. SUMMARY OF COMPLAINT

       Plaintiff makes no factual allegations. Rather, she states that the basis for
federal jurisdiction in this case is “EEOC (Investigator Joseph Wilson)”; she is
entitled to relief because of “NEOC & EEOC Findings Title VII of the Civil Rights
Act ADEA”; the factual basis for her claim is “ADEA”; and the relief she seeks is
“My Lively Hood.” (Filing No. 1 at CM/ECF pp. 3-4.) Attached to Plaintiff’s
Complaint is an April 1, 2019, Determination from the Nebraska Equal Opportunity
Commission of “no reasonable cause.” (Filing No. 1 at CM/ECF p. 8.)

                    II. STANDARDS ON INITIAL REVIEW

     The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim, that
fails to state a claim upon which relief may be granted, or that seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard than
other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                  III. DISCUSSION

       Plaintiff apparently attempts to bring a claim under the Age Discrimination in
Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621-634 (Westlaw 2019), which
restricts employers that are engaged in an industry affecting commerce, and that
employ 20 or more employees, from discriminating against employees who are 40
years of age or older with respect to their “compensation, terms, conditions, or
privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1)
(Westlaw 2019). “In order to establish a prima facie case under the Age
Discrimination in Employment Act (ADEA), a plaintiff must show: (1) she is over 40;
(2) she was qualified for the position; (3) she suffered an adverse employment action;

                                           2
and (4) substantially younger, similarly situated employees were treated more
favorably.” Faulkner v. Douglas Cty. Nebraska, 906 F.3d 728, 734 (8th Cir. 2018).

       Plaintiff may also intend to allege a discrimination or retaliation claim under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (Westlaw
2019). If she wishes to bring a discrimination claim, she must allege facts showing she
“(1) is a member of a protected group; (2) was meeting the legitimate expectations of
the employer; (3) suffered an adverse employment action; and (4) [suffered] under
circumstances permitting an inference of discrimination.” Bunch v. Univ. of Arkansas
Bd. of Trustees, 863 F.3d 1062, 1068 (8th Cir. 2017) (internal quotation marks and
citation omitted). If Plaintiff wants to assert a retaliation claim, she must allege facts
showing “(1) she engaged in protected conduct, (2) she suffered a materially adverse
employment act, and (3) the adverse act was causally linked to the protected conduct.”
Id. (internal quotation marks and citation omitted).

         The court has reviewed Plaintiff’s Complaint, keeping in mind that complaints
filed by pro se litigants are held to less stringent standards than those applied to formal
pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972).
However, even pro se litigants must comply with the Federal Rules of Civil
Procedure. Federal Rule of Civil Procedure 8 requires that every complaint contain
“a short and plain statement of the claim showing that the pleader is entitled to relief”
and that “[e]ach allegation . . . be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2),
(d)(1). A complaint must state enough to “‘give the defendant fair notice of what the
. . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89,
93 (2007) (quoting Twombly, 550 U.S. at 555). Here, Plaintiff’s Complaint fails to
meet this minimal pleading standard because she alleges no facts whatsoever.

       The court will provide Plaintiff with an opportunity to file ONE amended




                                            3
complaint that supersedes1 all others and that alleges facts establishing each element
of her claims against the Defendant, as explained above. Failure to file an amended
complaint within the time specified by the court will result in the court dismissing this
case without prejudice and without further notice to Plaintiff. The court reserves the
right to conduct further review of Plaintiff’s claims pursuant to 28 U.S.C. § 1915(e)(2)
after she addresses the matters set forth in this Memorandum and Order. Accordingly,

       IT IS ORDERED:

      1.      Plaintiff shall file an amended complaint by August 2, 2019, that states
a claim upon which relief may be granted. Plaintiff’s amended complaint will
supersede all others. Failure to file an amended complaint within the time specified by
the court will result in the court dismissing this case without further notice to Plaintiff.

      2.     The Clerk of the Court is directed to set a pro se case management
deadline using the following text: August 2, 2019—amended complaint due.

       DATED this 3rd day of July, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge




       1
       In other words, the court will conduct further review of Plaintiff’s amended
complaint ONLY and will not consider Plaintiff’s original Complaint or any
unsolicited “Supplements.”
                                             4
